In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00380-CV

THE CITY OF HENRIETTA, TEXAS,               §   On Appeal from the 97th District Court
Appellant
                                            §   of Clay County (2019-0179C-CV)

V.                                          §   September 30, 2021

LENA FAYE SMITHSON, Appellee                §   Memorandum Opinion by Justice Walker

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant The City of Henrietta, Texas shall bear the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Brian Walker
                                           Justice Brian Walker